Title: John Adams to Charles Spener, 24 March 1784
From: Adams, John
To: Spener, Charles


        
          Sir
          The Hague March 24. 1784
        
        I have received the Almanack you were pleased to Send me, and I beg of you to accept of my Thanks for it. I beg your Acceptance also of a Couple of Medals, which the Baron de Thulemeier has been So good as to convey for me to you. These Medals were not Struck by any publick Authority. They are the Invention and Execution of the

Medalist Holtzhey of Amsterdam Solely. Another has been Struck by the Society Liberty and Zeal in Friesland, but I have it not.
        You ask my Opinion of Some Things you have in Contemplation for next Year, and you shall have it, with Candor and Sincerity. General Washington never was, and, unless my Countrymen run generally mad, never will be Summoned by Congress, to become, the Legislator of America. The Legislation of America, has been long Since compleat, but if it were not, She has hundreds of Citizens better qualified, than any officer of her Army to be her Legislators.
        No Town has been and perhaps none will be Surveyed for the Meeting of Congress.
        The Portrait of Mr Hancock has some resemblance in the Dress and Figure, but none at all in the Countenance. I have not Mr Paines Portrait. I am sorry you have any Marks of an order of Cincinnatus which is the first Step taken to deface the Beauty of our Temple of Liberty.
        We have had three grand Objects in View, in all our political Transactions. 1. Political and civil Liberty. 2. Liberty of Commerce. 3. religious Liberty, whatever tends to illustrate these, would be proper for your Use. These are our real Glory. But perhaps it might contribute more to the Sale of your Almanack to insert Some Things which arise more from our Vanity and Folly.
        My poor Head is Scarcely worth preserving even in an Almanack, but as you request it, if I can conveniently get it done, you may perhaps have it, before the Year comes about.
        I have &c.
      